Title: From Thomas Jefferson to Craven Peyton, 6 August 1806
From: Jefferson, Thomas
To: Peyton, Craven


                        
                            Dear Sir
                            
                            Monticello. Aug. 6. 06.
                        
                        I have consulted with mr Barber, and the conclusion is that other remedies are very dubious, but that mr
                            Dawson may issue a supersedeas of his former judgment & call for a new jury. this he ought to do, & doubtless would do
                            if he were satisfied there was error, or want of full evidence at the former trial. if any of the jurors would certify
                            that they are now dissatisfied with the inquest they signed, or if you can produce new & material testimony then not
                            produced from accident, or if mr Dawson can be satisfied the jury gave an erroneous inquest either as to law or fact, it
                            would be his duty in point of justice to give a chance for correction by a new trial. mr Barber will give a written
                            opinion on the subject which shall be sent to you, & that, with any other good matter you can offer to mr Dawson may
                            effect the purpose of a new trial. accept my salutations & best wishes. 
                        
                            Th: Jefferson
                            
                        
                    